DETAILED ACTION
This Office Action is in response to the application filed on March 9, 2021. Claims 1-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a reconstructor… configured to perform prediction processing on the current block…” in claim 8. Accordingly, the corresponding claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claim limitation “a reconstructor…” of claim 8 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “reconstructor” coupled with functional language “configured to perform prediction processing on the current block…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier of the type that one of ordinary skill in the art at the time of the invention would understand to denote a type of structural device with a generally understood meaning.
A review of the specification shows that, for the “a reconstructor…” limitation described above, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Reconstruction unit 314 of decoder 30, which may be embodied in (see application ¶¶97, 147, 153, 345, 355, 402), which may be implemented in hardware, software stored on a computer-readable medium and executed by a processor, or a combination thereof, and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-9, 11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0016789 (“Lou”) in view of U.S. Patent Publication No. 2013/0003835 (“Sole Rojals”).
With respect to claim 8, Lou discloses the invention substantially as claimed, including 
A video decoder (see Fig. 6, item 600), comprising: 
an entropy decoder (see Fig. 6, item 602) configured to: 
[receive] a received bitstream to obtain a to-be-entropy-decoded syntax element in a current block, wherein the to-be-entropy-decoded syntax element comprises a first syntax element or a second syntax element (see Fig. 11, items 1106, 1112, ¶¶35, 62-63, describing that the decoder receives a bitstream of compressed data and that this data is passed to the entropy decoding block 602, i.e., to obtain a to-be-entropy-decoded syntax element in a current block, this decoding block 602 decodes three distinct syntax elements, including coeff_abs_level_greater1_flag and coeff_abs_level_greater2_flag, i.e., ses obtain a to-be-entropy-decoded syntax element in a current block comprising a first syntax element or a second syntax element); 
obtain a context model corresponding to the to-be-entropy-decoded syntax element by either determining a first context model corresponding to the first syntax element from a preset context model set or determining a second context model corresponding to the second syntax element from the preset context model set (see Fig. 11, items 1106, 1112, ¶¶38, 63, 65, 69, 77, describing selecting context models corresponding to syntax elements coeff_abs_level_greater1_flag and coeff_abs_level_greater2_flag by determining a first context model corresponding to coeff_abs_level_greater1_flag and a second context model corresponding to coeff_abs_level_greater2_flag from a context set ctxSet); and 
perform entropy decoding on the to-be-entropy-decoded syntax element based on the context model to obtain a third syntax element (see ¶¶7, 35, 37-38, 62, describing performing entropy decoding on the coefficient levels, e.g., coeff_abs_level_greater1_flag and coeff_abs_level_greater2_flag, based on the selected context model to obtain decoded syntax for determining the coefficient level/absolute level of the significant transform coefficients, i.e., a third syntax element);
a prediction processor coupled to the entropy decoder and configured to perform prediction processing on the current block based on the third syntax element to obtain a prediction block of the current block (see Fig. 6, items e’, 612, 614, x’, ¶¶30, 33-36, showing and describing a prediction processor coupled to the entropy decoder for performing prediction processing on the current block based on the transform coefficients of the current PU/block to obtain a prediction residual PU/block e’ and prediction PU/block x’ - ¶62 describes that these transform coefficients are defined by their absolute level/coefficient level, i.e., the third syntax element, and the sign of the transform coefficient – in other words, it is clear from these paragraphs that the described prediction based on the transform coefficients is based on their coefficient levels/the third syntax element; see also ¶155 describing that this function may be embodied in software executed by a processor, i.e., a prediction processor); and
a reconstructor coupled to the prediction processor and configured to obtain a reconstructed image of the current block based on the prediction block (see Fig. 6, summer, ¶36, describing summing the dequantized/inverse transformed residual e’ with the prediction PU x’ to obtain a reconstructed PU x’’ and ultimately a reconstructed video frame, i.e., reconstructed image of the current block based on the prediction block).
As detailed above, Lou does not explicitly state that its entropy decoder parses the bitstream to obtain the syntax, rather it describes receiving the bitstream. 
However, in the same field of endeavor, Sole Rojals discloses that it was known to for such decoders to not only receive the bitstream, but also perform a parsing operation to extract syntax elements from it (see Fig. 6, ¶121, describing that it was known to for the entropy decoder to receive the bitstream and perform a parsing operation on it to extract syntax elements from the bitstream).
As detailed above, Lou discloses that a bitstream is received and syntax elements are obtained from that bitstream by the entropy decoder, but does not explicitly disclose how these syntax elements are obtained. At the time of filing, one of ordinary skill would have been familiar with obtaining syntax from a bitstream for entropy decoding and the methods for doing so and have understood that, as evidenced by Sole Rojals, one known way to do so would be for the entropy decoder to parse the bitstream to extract such syntax. Accordingly, to one of ordinary skill in the art at the time of filing, doing so in the entropy decoding system of Lou would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism for parsing the bitstream to extract syntax elements in the entropy decoder of Lou as taught by Sole Rojals.
With respect to claim 9, Lou discloses the invention substantially as claimed. As described above Lou in view of Sole Rojals discloses all the elements of independent claim 8. Lou/Sole Rojals additionally discloses: 
wherein the entropy decoder is further configured to determine a context index of the first syntax element based on a fourth syntax element and a fifth syntax element in a left neighboring block of the current block and a sixth syntax element and a seventh syntax element in an upper neighboring block of the current block, and wherein the context index indicates the first context model (see citations and arguments with respect to claim 8 above and Lou Figs. 9, 16, items 902, 1602, ¶¶123-154, describing that the entropy decoder may determine context model/index (¶¶40, 46, 125, and 140 describe that the context model may be represented by a context index) for decoding the coefficient level, i.e., including the first and second syntax elements, based on syntax elements (e.g., neighbor x position, neighbor y position, neighbor significant coefficient flags, etc.) from neighboring blocks, including left and upper neighboring blocks (see, e.g., Fig. 9, item 902) of the current block). 
The reasons for combining the cited prior art with respect to claim 8 also apply to claim 9.
With respect to claim 11, Lou discloses the invention substantially as claimed. As described above Lou in view of Sole Rojals discloses all the elements of independent claim 8. Lou/Sole Rojals additionally discloses: 
wherein the entropy decoder is further configured to determine a context index of the second syntax element based on a fourth syntax element and a fifth syntax element in a left neighboring block of the current block and a sixth syntax element and a seventh syntax element in an upper neighboring block of the current block, and wherein the context index indicates the second context model (see citations and arguments with respect to claims 8 and 9 above.). 
The reasons for combining the cited prior art with respect to claim 8 also apply to claim 11.
With respect to claim 1, claim 1 recites the elements of claim 8 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 8 also applies to claim 1.
With respect to claim 2, claim 2 recites the elements of claim 9 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 9 also applies to claim 2.
With respect to claim 4, claim 4 recites the elements of claim 11 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 11 also applies to claim 4.
With respect to claim 15, claim 15 recites the elements of claim 8 in computer-readable medium form rather than apparatus form. Lou discloses that it’s invention may be embodied in a non-transitory computer-readable storage medium containing instructions for execution by one or more processors (see ¶155). Accordingly, the disclosure recited with respect to claim 8 also applies to claim 1.
With respect to claim 16, claim 16 recites the elements of claim 9 in computer-readable medium form rather than apparatus form. Lou discloses that it’s invention may be embodied in a non-transitory computer-readable storage medium containing instructions for execution by one or more processors (see ¶155). Accordingly, the disclosure recited with respect to claim 9 also applies to claim 16.
Allowable Subject Matter
Claims 3, 5-7, 10, 12-14, and 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art fails to disclose wherein when a quantity of context models in the preset context model set is 3, the prediction processor is further configured to: perform a first OR operation on the sixth syntax element and the seventh syntax element to obtain a first value; perform a second OR operation on the fourth syntax element and the fifth syntax element to obtain a second value; and add the first value and the second value to obtain a third value of the context index.
The cited prior art also fails to disclose 1) wherein the first syntax element is a first flag indicating whether an affine motion model—based merge mode is used for the current block or the second syntax element is a second flag indicating whether an affine motion model-based advanced motion vector prediction (AMVP) mode is used for the current block when a slice that comprises the current block is a predicted (P)-type slice or a bi-directional predicted (B)-type slice or 2) wherein the first syntax element is a first flag indicating whether a subblock-based merge mode is used for the current block or the second syntax element is a second flag indicating whether an affine motion model-based advanced motion vector prediction (AMVP) mode is used for the current block when a slice that comprises the current block is a predicted (P)-type slice or a bi-directional predicted (B)-type slice.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481